
	
		I
		111th CONGRESS
		1st Session
		H. R. 1408
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Ms. Schakowsky (for
			 herself, Mr. Farr,
			 Mr. McGovern,
			 Ms. Bordallo,
			 Mr. Gutierrez, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require all newly constructed, federally assisted,
		  single-family houses and town houses to meet minimum standards of visitability
		  for persons with disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Inclusive Home Design Act of
			 2009.
		2.DefinitionsAs used in this Act:
			(1)Accessible
			 routeThe term accessible route means a continuous
			 unobstructed path that—
				(A)can be negotiated
			 by a person with a disability using a wheelchair; and
				(B)is safe for and
			 usable by people with other disabilities and people without
			 disabilities.
				(2)Covered dwelling
			 unitThe term covered dwelling unit means a dwelling
			 unit that—
				(A)is a detached
			 single family house, a townhouse or multi-level dwelling unit (whether detached
			 or attached to other units or structures), or a ground-floor unit in a building
			 of three or fewer dwelling units;
				(B)is designed as, or
			 intended for occupancy as, a residence;
				(C)was designed,
			 constructed, or commissioned, contracted or otherwise arranged for design or
			 construction, by any person or entity who, at any time during the design or
			 construction, received Federal financial assistance for any program or
			 activity; and
				(D)is made available
			 for first occupancy after the expiration of the one-year period beginning on
			 the date of the enactment of this Act.
				(3)Environmental
			 controlsThe term environmental controls means, for
			 a dwelling unit, any switches or devices that control or regulate lights,
			 temperature, fans, doors, security system features, or any other feature
			 included in the new construction of the unit.
			(4)Federal
			 financial assistanceThe term Federal financial
			 assistance means—
				(A)any assistance
			 that is provided or otherwise made available by the Secretary of Housing and
			 Urban Development or the Secretary of Veterans Affairs, or any program or
			 activity or such agencies, through any grant, loan, contract, or any other
			 arrangement, after the expiration of the one-year period beginning on the date
			 of the enactment of this Act, including—
					(i)grants, subsidies,
			 or any other funds;
					(ii)services of
			 Federal personnel;
					(iii)real or personal
			 property or any interest in or use of such property, including—
						(I)transfers or
			 leases of the property for less than the fair market value or for reduced
			 consideration; and
						(II)proceeds from a
			 subsequent transfer or lease of the property if the Federal share of its fair
			 market value is not returned to the Federal Government;
						(iv)any
			 tax credit, mortgage or loan guarantee or insurance; and
					(v)community
			 development funds in the form of obligations guaranteed under section 108 of
			 the Housing and Community Development Act of
			 1974 (42 U.S.C. 5308); or
					(B)any assistance
			 that is provided or otherwise made available by the Secretary of Agriculture
			 under title V of the Housing Act of
			 1949 (42 U.S.C. 1471 et seq.).
				(5)Person or
			 entityThe term person or entity includes one or
			 more individuals, corporations (including not-for-profit corporations),
			 partnerships, associations, labor organizations, legal representatives, mutual
			 corporations, joint-stock companies, trusts, unincorporated associations,
			 trustees, trustees in cases under title 11 of the United States Code,
			 receivers, and fiduciaries.
			3.Visitability
			 requirementIt shall be
			 unlawful for any person referred to in section 2(2)(C) with respect to a
			 covered dwelling unit to fail to ensure that such dwelling unit contains at
			 least one level that complies with the following requirements:
			(1)Accessible
			 entrance
				(A)In
			 generalExcept as provided in subparagraph (B), the level shall
			 contain at least one entrance to the dwelling unit that—
					(i)is
			 accessible to, and usable by, people with disabilities such that all rooms on
			 the level are connected by an accessible route;
					(ii)does not contain
			 any steps or any door threshold that exceeds one-half inch in height;
			 and
					(iii)is
			 located on a continuous unobstructed path from the public street or driveway
			 that serves the unit, which path—
						(I)at no point has a
			 slope exceeding one inch in rise for every 12 inches in length;
						(II)has a width of
			 not less than 36 inches;
						(III)has a cross
			 slope not greater than two percent of the width;
						(IV)is an accessible
			 route; and
						(V)may include curb
			 ramps, parking access aisles, walks, and ramps.
						(B)ExceptionsThe
			 provisions of clauses (ii) and (iii) of subparagraph (A) shall not apply to a
			 covered dwelling unit if—
					(i)the
			 finished grade of the site is too steep to provide a path having a slope
			 meeting the requirements of subclause (I) of subparagraph (A)(iii) at the
			 front, side, or back of the unit;
					(ii)there is no
			 driveway serving the unit; and
					(iii)there is no
			 alley or other roadway capable of providing vehicular access to the rear of the
			 unit.
					(2)Accessible
			 interior doorsAll doors that are designed to allow passage
			 within the level shall have an unobstructed opening of at least 32 inches when
			 the door is open at a 90-degree angle.
			(3)Accessible
			 environmental controlsAll environmental controls located on the
			 level shall be located on the wall—
				(A)at least 15
			 inches, but not more than 48 inches, above the floor; or
				(B)in the case of
			 environmental controls located directly above a counter, sink, or appliance,
			 not more than three inches above such counter, sink, or appliance.
				(4)Accessible
			 habitable space and bathroomThe level shall contain the
			 following:
				(A)Habitable
			 spaceAt least one indoor room that has an area of not less than
			 70 square feet and contains no side or dimension narrower than seven
			 feet.
				(B)BathroomAt
			 least one bathroom that contains, at a minimum, the following:
					(i)Clear floor
			 spaceClear floor space of 30 by 48 inches centered on and
			 contiguous to the sink, which is not encroached by the swing path of the
			 bathroom door.
					(ii)Accessible sink
			 and toiletA sink and a toilet that each allow for a parallel or
			 head-on approach by a person in a wheelchair.
					(iii)Reinforced
			 wallsWalls that are reinforced to be capable of supporting grab
			 bars that resist shear and bending forces of a minimum of 250 pounds, as
			 follows:
						(I)All walls adjacent
			 to the toilet shall have horizontal backing reinforcements, each at least 33
			 inches, but not more than 36 inches, above the floor, and sufficient to allow
			 for a 24-inch grab bar on the wall behind the toilet and another 42-inch grab
			 bar.
						(II)If a bathtub is
			 present in the bathroom, such reinforcements shall include (aa) two backing
			 reinforcements on the back wall of the bathtub, each at least 24 inches long
			 and not more than 24 inches from the head end wall and not more than 12 inches
			 from the foot end wall, one in a horizontal position at least 33 inches, but
			 not more than 36 inches, above the floor, and one 9 inches above the rim of the
			 bathtub, (bb) one backing reinforcement on the foot end wall of the bathtub, at
			 least 24 inches long and located at the front edge of the bathtub, and (cc) one
			 backing reinforcement on the head end wall of the bathtub, at least 12 inches
			 long and located at the front edge of the bathtub.
						(III)If a shower is
			 present in the bathroom, such reinforcements shall include backing
			 reinforcements on at least two walls on which the control valve is not located,
			 each at least 33 inches, but not more than 36 inches, above the floor.
						4.Enforcement
			(a)Requirement for
			 Federal financial assistanceEach applicant for Federal financial
			 assistance shall submit an assurance to the Federal agency responsible for such
			 assistance that all of its programs and activities will be conducted in
			 compliance with this Act.
			(b)Approval of
			 architectural and construction plans
				(1)SubmissionAny
			 applicant for or recipient of Federal financial assistance who designs,
			 constructs, or commissions, contracts, or otherwise arranges for design or
			 construction of a covered dwelling unit shall submit architectural and
			 construction plans for such unit to the State or local department or agency
			 that is responsible, under applicable State or local law, for the review and
			 approval of construction plans for compliance with generally applicable
			 building codes or requirements (in this subsection referred to as the
			 appropriate State or local agency).
				(2)Determination of
			 compliance
					(A)Condition of
			 Federal housing assistanceThe Secretary of Housing and Urban
			 Development may not provide any Federal financial assistance under any program
			 administered by such Secretary to a State or unit of general local government
			 (or any agency thereof) unless the appropriate State or local agency thereof
			 is, in the determination of the Secretary, taking the enforcement actions under
			 subparagraph (B).
					(B)Enforcement
			 actionsThe enforcement actions under this subparagraph
			 are—
						(i)reviewing any
			 plans for a covered dwelling unit submitted pursuant to paragraph (1) and
			 approving or disapproving such plans based upon compliance of the dwelling unit
			 with the requirements of this Act; and
						(ii)consistent with
			 applicable State or local laws and procedures, withholding final approval of
			 construction or occupancy of a covered dwelling unit unless and until such
			 compliance is determined.
						(c)Civil action for
			 private personsAny person aggrieved by an act or omission that
			 is unlawful under this Act may commence a civil action in an appropriate United
			 States district court or State court against any person or entity responsible
			 for any part of the design or construction of a covered dwelling unit no later
			 than two years after the occurrence or termination of the alleged unlawful
			 conduct under this Act. For purposes of this section, a violation involving a
			 covered dwelling unit that is not designed or constructed in conformity with
			 the requirements of this Act shall not be considered to terminate until the
			 violation is corrected.
			(d)Enforcement by
			 Attorney GeneralWhenever the Attorney General has reasonable
			 cause to believe that any person or group of persons has violated this Act, the
			 Attorney General may commence a civil action in any appropriate United States
			 district court. The Attorney General may also, upon timely application,
			 intervene in any civil action brought under subsection (c) by a private person
			 if the Attorney General certifies that the case is of general public
			 importance.
			(e)ReliefIn
			 any civil action brought under this section, if the court finds that a
			 violation of this title has occurred or is about to occur, it may award to the
			 plaintiff actual and punitive damages, and subject to subsection (g), may grant
			 as relief, as the court finds appropriate, any permanent or temporary
			 injunction, temporary restraining order, or other order (including an order
			 enjoining the defendant from violating the Act or ordering such affirmative
			 action as may be appropriate).
			(f)Attorney’s
			 feesIn any civil action brought under this section, the court,
			 in its discretion, may allow the prevailing party, other than the United
			 States, a reasonable attorney’s fee and costs.
			(g)Effect on
			 certain sales, encumbrances, and rentalsRelief granted under
			 this section shall not affect any contract, sale, encumbrance, or lease
			 consummated before the granting of such relief and involving a bona fide
			 purchaser, encumbrancer, or tenant, without actual notice of a civil action
			 under this title.
			5.Effect on State
			 lawsNothing in this Act shall
			 be constructed to invalidate or limit any law of a State or political
			 subdivision of a State, or of any other jurisdiction in which this Act shall be
			 effective, that grants, guarantees, or provides the same rights, protections,
			 and requirements as are provided by this Act, but any law of a State, a
			 political subdivision thereof, or other such jurisdiction that purports to
			 require or permit any action that would violate this Act shall to that extent
			 be invalid.
		6.Disclaimer of
			 preemptive effect on other actsNothing in this Act shall limit any right,
			 procedure, or remedy available under the Constitution or any other Act of the
			 Congress.
		7.Severability of
			 provisionsIf any provision of
			 this Act of the application thereof to any person or circumstances is held
			 invalid, the remainder of the Act and the application of the provision to other
			 persons not similarly situated shall not be affected thereby.
		
